Name: Commission Regulation (EC) No 2147/1999 of 7 October 1999 on the application of the import duties fixed in Regulation (EC) No 1981/1999 fixing the import duties in the rice sector
 Type: Regulation
 Subject Matter: EU finance;  plant product;  trade
 Date Published: nan

 EN Official Journal of the European Communities 8. 10. 1999L 262/22 COMMISSION REGULATION (EC) No 2147/1999 of 7 October 1999 on the application of the import duties fixed in Regulation (EC) No 1981/1999 fixing the import duties in the rice sector THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 3072/95 of 22 December 1995 on the common organisation of the market in rice (1), as last amended by Regulation (EC) No 2072/98 (2), Having regard to Commission Regulation (EC) No 1503/96 of 29 July 1996 on the detailed rules for the application of Council Regulation (EC) No 3072/95 with regard to import duties on rice (3), as last amended by Regulation (EC) No 2831/ 98 (4), and in particular Article 4(1) thereof, Whereas: (1) Article 2 of Commission Regulation (EC) No 1981/1999 of 16 September 1999 fixing the import duties in the rice sector (5) provides for that Regulation's entry into force on 17 September 1999; (2) the abovementioned date of entry into force was the result of an administrative mistake. The necessary meas- ures should accordingly be taken for the duties fixed in the abovementioned Regulation to apply, on application by the operators, to imports covered by declarations of release for free circulation accepted on 16 September 1999, HAS ADOPTED THIS REGULATION: Article 1 The import duties on rice provided for in Article 11(1) and (2) of Regulation (EC) No 3072/95 and fixed in Regulation (EC) No 1981/1999 shall apply, on application by the operators concerned, to imports covered by declarations of release for free circulation accepted on 16 September 1999. Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 7 October 1999. For the Commission Franz FISCHLER Member of the Commission (1) OJ L 329, 30.12.1995, p. 18. (2) OJ L 265, 30.9.1998, p. 4. (3) OJ L 189, 30.7.1996, p. 71. (4) OJ L 351, 29.12.1998, p. 25. (5) OJ L 245, 17.9.1999, p. 15.